Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 11/04/2021, 07/15/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 6-9, 14-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran (US Pub No. 2003/0126144), in view of Malak (US Pat No. 10,810,472).
As to claims 1, 9, 17, O’Halloran teaches a method comprising, automatically:
receiving an electronic document (i.e. A data group 34 is a collection of datasets 24 having identical blocking variables. Typically, datasets within a data group are logically connected to each other by referencing the same basic type of data .... a data group describing countries' economic, political, demographic, social, and geographic conditions on a year-to-year basis, [0049]) that contains a table (i.e. Dataset 24, Fig. 3A), wherein:
	the table comprises: multiple rows, multiple columns, and a schema comprising column labels or row labels (i.e. Dataset 24, Fig. 3A; dataset 24 is an information structure that encodes a series of observations on a given set of variables. The observations are stored in data sources 18a (FIG. 1) ... the data arranged in a table whose columns 24a represent variables and whose rows 24b represent observations, [0045-0046]), and
	the electronic document comprises a description of the table which is located externally to the table (i.e. Dataset table 36 stores information for a dataset 24 ... Variable table 38 stores information about non-blocking variables associated with a dataset 24, [0053-0054]; the "WorldInfo" example of Table 1, all datasets have blocking variables for Country and Year. Thus they form a data group describing countries' economic, political, demographic, social, and geographic conditions on a year-to-year basis, [0049]);
operating separate machine learning encoders to separately encode the description of the table, the schema of the table, each of the rows of the table, and each of the columns of the table, respectively (i.e. blocks refer to sets of data via metadata information. A block summarizes a set of data by including blocking-variable values that specify the set of data, together with metadata about additional, non-blocking-variable columns to associate with the block, [0067]), wherein:
the schema of the table is encoded together with end-of-column tokens or end-of-row tokens, that mark an end of each of the column or row labels, respectively (i.e. For a variable i that includes an M by 1 column vector Xi, where "M" is the number of rows, then an M by N dataset is a matrix of the form [X1 X2 . . . Xn], [0046]),
each of the rows of the table is encoded together with end-of-column tokens that mark an end of each data cell of the respective row, and with an end-of-row token that marks an end of the respective row (i.e. a block 26 describes a subset of data from one dataset 24. The subset is defined by specifying a set of non-blocking variables 24d from the dataset and a set of values from each of the blocking variables 24c. Thus a block B from a dataset having m blocking variables and n non-blocking variables is represented by a (m+1)-tuple, shown in FIG. 3B, [0068]; Figs. 3A, 3B, and 4), and
each of the columns of the table is encoded (i.e. a blockset 28 is encoded in software as a blockset object 54. Thus, blockset objects contain both properties 54a and methods 54b; that is, data and operations, [0075]) together with end-of-row tokens that mark an end of each data cell of the respective column, and with an end-of-column token that marks and end of the respective column (i.e. a block 26 describes a subset of data from one dataset 24. The subset is defined by specifying a set of non-blocking variables 24d from the dataset and a set of values from each of the blocking variables 24c. Thus a block B from a dataset having m blocking variables and n non-blocking variables is represented by a (m+1)-tuple, shown in FIG. 3B, [0068]; Figs. 3A, 3B and 4);
applying a machine learning gating mechanism to the encoded description, encoded schema, encoded rows, and encoded columns, to produce a fused encoding of the table (i.e. a derived table 30 relates to a blockset 28 in the following way. Table 30 has blocking variable columns 30a, one for each blocking variable in the data group. The other columns form a set 30b, which is the union of the non-blocking variables from the constituent blocks 26 of blockset 28, [0078]), wherein the fused encoding is representative of both a structure of the table and a content of the table (i.e. Blockset derived table 30, Fig. 4); and
storing the fused encoding of the table in an index of a computerized information retrieval system (i.e. System 10 can download blockset data to a client machine via a
number of standard output formats, [0077]).
O’Halloran implicitly teaches the term “document” as A data group 34 is a collection of datasets 24 ... a data group describing countries' economic, political, demographic, social, and geographic conditions on a year-to-year basis, [0049]).
O’Halloran does not clearly state this term.
Malak teaches this term (i.e. a document such as a spreadsheet or table. The training data can include, for example, review information, such as movie reviews, or social media information, such as status posts, col. 30, lines 53-63).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak before the effective filing date of the claimed invention to modify the system of O’Halloran to include the limitations as taught by Malak. One of ordinary skill in the art would be motivated to make this combination in order to receive structured data, unstructured data, identify a data source and/or particular data (tables, columns, files, or any other structured or unstructured data available through data sources in view of Malak (col. 10, lines 7-27), as doing so would give the added benefit of accessing the identified data source to obtain the particular data specified in the data enrichment request as taught by Malak (col. 10, lines 7-27).	

As to claims 6, 14, Malak teaches prior to the encoding of the description, schema, rows, and columns:
automatically transforming the description, schema, rows, and columns into token embeddings (i.e. At step 1110, data for training the word embedding model can be loaded, col. 30, lines 53-63).
As to claims 7, 15, 20, O’Halloran teaches automatically:
receiving a search query (i.e. Derivation process 56 generates a hash table of query result sets (step 56b). Most standard query engines allow a client to define a result set and retrieve the data row by row. This allows the client to make only one query per block, [0089]);
operating the machine learning encoder that encoded the description to encode the search query (i.e. The result sets are indexed by a block id, where the id reflects the block ordering defined above. Derivation process 56 therefore generates a hash table which maps integers to data result sets from which data can be incrementally retrieved, [0089]); and
operating the computerized information retrieval system to search the index based on the encoded search query, and to return at least some of the table as a search result (i.e. Derivation process 56 traverses the result sets (loop bounded by 56e and 56n) in the same order as the rows that will be returned to the user, [0091]).

As to claims 8, 16, O’Halloran teaches the method of claim 7, further comprising, prior to encoding the search query:
automatically transforming the search query into one or more token embeddings (i.e. Then for each block, derivation process 56 submits a query of the type shown in FIG. 5B, during connection to the underlying datasets (step 56c), [0091]).

s 2, 4, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran (US Pub No. 2003/0126144), in view of Malak (US Pat No. 10,810,472), as applied to claims above, in view of Molchanov (US Pat No. 10,157,309).
As to claims 2, 10, O’Halloran, Malak do not seem to fairly teach the separate machine learning encoders comprise a Recurrent Convolutional Neural Network (RCNN) that encodes the description of the table.
Molchanov teaches this limitation (i.e. a recurrent 3D-CNN (R3DCNN) is used to extract the spatio-temporal features from the unsegmented stream, col. 2, lines 5-17).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Molchanov before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak to include the limitations as taught by Molchanov. One of ordinary skill in the art would be motivated to make this combination in order to extract spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN, in view of Molchanov (col. 2, lines 5-17), as doing so would give the added benefit of having a detection classifier processed the stream of data to produce a segmented stream of data as taught by Molchanov (col. 3, lines 38-46).

As to claims 4, 12, O’Halloran, Malak do not seem to specifically teach the separate machine learning encoders comprise:
a first Three-Dimensional Convolutional Network (3D-CNN) that encodes the rows of the table; and
a second 3D_CNN that encodes the columns of the table.

a first Three-Dimensional Convolutional Network (3D-CNN) that encodes the rows of the table (i.e. receiving an unsegmented stream of data ... extracting spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN), col. 2, lines 5-17); and
a second 3D_CNN that encodes the columns of the table (i.e. receiving an unsegmented stream of data ... extracting spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN), col. 2, lines 5-17).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Molchanov before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak to include the limitations as taught by Molchanov. One of ordinary skill in the art would be motivated to make this combination in order to extract spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN, in view of Molchanov (col. 2, lines 5-17), as doing so would give the added benefit of having a detection classifier processed the stream of data to produce a segmented stream of data as taught by Molchanov (col. 3, lines 38-46).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran (US Pub No. 2003/0126144), in view of Malak (US Pat No. 10,810,472), as applied to claims above, in view of Shiv (US Pat No. 9,292,789).
As to claims 3, 11, O’Halloran, Malak do not seem to specifically teach the

Shiv teaches this limitation (i.e. the term "multilayer perceptron" (MLP) refers to a feedforward artificial neural network model that maps sets of input data onto a set of appropriate output. An MLP consists of multiple layers of nodes, in a directed graph, with each layer fully connected to the next one, col. 4, lines 37-46).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Shiv before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak to include the limitations as taught by Shiv. One of ordinary skill in the art would be motivated to make this combination in order to map sets of input data onto a set of appropriate output in view of Shiv (col. 4, lines 37-46), as doing so would give the added benefit of better categorizing input data into a set of known categories as taught by Shiv (col. 4, lines 47-62).	

Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran (US Pub No. 2003/0126144), in view of Malak (US Pat No. 10,810,472), as applied to claims above, in view of Yu (US Pat No. 10,395,118).
As to claims 5, 13, 19, O’Halloran, Malak do not seem to specifically teach the method of claim 1, wherein the machine learning gating mechanism comprises a Gated Multimodal Unit (GMU).
Yu teaches this limitation (i.e. a first gated Recurrent Neural Network ... a second gated RNN, the sentence representation for inter-sentence dependency modeling, the second gated RNN updating its hidden state whenever a full sentence goes through the sentence generator and the sentence representation is produced by the sentence embedding layer, Claim 19).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Yu before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak to include the limitations as taught by Yu. One of ordinary skill in the art would be motivated to make this combination in order to receive word embeddings from a sentence generator and a current hidden state of a first gated Recurrent Neural Network (RNN) within a sentence generator, receiving, at a second gated RNN, the sentence representation for inter-sentence dependency modeling in view of Yu, as doing so would give the added benefit of combining the updated hidden state of the second gated RNN and the sentence representation at a paragraph state layer for the generation of a current paragraph state as a reinitialization input to the first RNN for next sentence generation as taught by Yu (Claim 19).	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran (US Pub No. 2003/0126144), in view of Malak (US Pat No. 10,810,472), as applied to claims above, further in view of Molchanov (US Pat No. 10,157,309) and Shiv (US Pat No. 9,292,789).
As per claim 18, O’Halloran, Malak do not seem to specifically teach the separate machine learning encoders comprise the following limitations but Molchanov teaches:
a Recurrent Convolutional Neural Network (RCNN) that encodes the description
 (i.e. a recurrent 3D-CNN (R3DCNN) is used to extract the spatio-temporal features from the unsegmented stream, col. 2, lines 5-17);
a first Three-Dimensional Convolutional Neural Network (3D-CNN) that encodes the rows of the table (i.e. receiving an unsegmented stream of data ... extracting spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN), col. 2, lines 5-17); and
a second 3D-CNN that encodes the columns of the table (i.e. receiving an unsegmented stream of data ... extracting spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN), col. 2, lines 5-17).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Molchanov before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak to include the limitations as taught by Molchanov. One of ordinary skill in the art would be motivated to make this combination in order to extract spatio-temporal features from the unsegmented stream by a three-dimensional convolutional neural network (3D-CNN, in view of Molchanov (col. 2, lines 5-17), as doing so would give the added benefit of having a detection classifier processed the stream of data to produce a segmented stream of data as taught by Molchanov (col. 3, lines 38-46).
O’Halloran, Malak, Molchanov do not seem to specifically teach:
a Multi-Layer Perceptron (MLP) that encodes the schema of the table, or a transformer that encodes the schema of the table.
 (i.e. the term "multilayer perceptron" (MLP) refers to a feedforward artificial neural network model that maps sets of input data onto a set of appropriate output. An MLP consists of multiple layers of nodes, in a directed graph, with each layer fully connected to the next one, col. 4, lines 37-46).
It would have been obvious to one of ordinary skill of the art having the teaching of O’Halloran, Malak, Molchanov, Shiv before the effective filing date of the claimed invention to modify the system of O’Halloran, Malak, Molchanov to include the limitations as taught by Shiv. One of ordinary skill in the art would be motivated to make this combination in order to map sets of input data onto a set of appropriate output in view of Shiv (col. 4, lines 37-46), as doing so would give the added benefit of categorizing input data into a set of known categories as taught by Shiv (col. 4, lines 47-62).	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153